eNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s remarks dated 10/13/21 has been entered.  Claims 12, 16-17 are cancelled. Claims 1-11, 13-15, 18-21 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 1/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16/693106, 17/470585 has been reviewed and is accepted.  The terminal disclaimer has been accepted.

Claim Rejections - 35 USC § 112
The rejections of claims 1-11, 13-21 under 35 U.S.C. 112(b), and under 35 U.S.C. 112(b) have been withdrawn based on Applicant’s remarks dated 10/13/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chloe Margulis on January 4, 2021. The application has been amended as follows: 
Please replace the claim set dated 10/13/21 with the following:
 (Previously presented) A checkout lane system, comprising:
a point-of-sale terminal configured to complete a transaction, wherein the point-of-sale terminal includes (i) a product scanner embedded in a top surface of the point-of-sale terminal and configured to scan physical products for purchase as part of the transaction and (ii) a display;
a payment terminal configured to receive payment information and securely transmit payment information; 

a customer-facing device that is separate from the point-of-sale terminal and configured to (i) identify and output, at a display screen of the customer-facing device, product suggestions for additional products to be added to a virtual shopping cart while the physical products are imaged by the one or more cameras as the physical products are conveyed, by the conveyor belt, towards the product scanner for scanning, (ii) receive user input, at the customer-facing device to select one or more of the additional products for addition to the virtual shopping cart and (iii) add the additional products in the virtual shopping cart to the transaction to be purchased at a same time as the physical products that are scanned by the product scanner,  
wherein the additional products are virtual products different from the physical products that are scanned by the product scanner and added to the transaction by the point-of-sale terminal, wherein the product suggestions are determined, by the customer-facing device, based on (i) a first group of the physical products that have already been scanned by the product scanner at the point-of-sale terminal and (ii) a second group of the physical products that have not yet been scanned by the product scanner at the point-of-sale terminal but that are identified from the images provided by the one or more cameras when the second group of the physical products is positioned on the conveyor belt and before the second group of the physical products is scanned by the product scanner, wherein the additional products included in the product suggestions are different from the first group of the physical products and the second group of the physical products, wherein the product suggestions are identified and outputted at the customer-facing device before the second group of the physical products are scanned by the product scanner so as to provide non-duplicative product suggestions to a user at the customer-facing device.

(Original) The checkout lane of claim 1, wherein the customer-facing device is positioned near the payment terminal.

(Original) The checkout lane of claim 1, wherein the customer-facing device is adjustable between a first position and a second position. 

(Original) The checkout lane of claim 3, wherein the first position is a landscape orientation and the second position is a portrait orientation.

(Original) The checkout lane of claim 3, wherein in the first position the customer-facing device is at a first angle and the in second position the customer-facing device is at a second angle.

(Previously Presented) The checkout lane of claim 1, wherein the customer-facing device is configured to (i) receive search parameters for additional products to be added to the virtual shopping cart and (ii) present search results identifying the additional products satisfying the search parameters, the search results being presented on the customer-facing device with selectable features that, when selected, add one or more of the additional products to the virtual shopping cart and to the transaction.

(Original) The checkout lane of claim 6, wherein the customer-facing device is configured to provide search results based on the search parameters.

(Original) The checkout lane of claim 6, wherein the customer-facing device is configured to receive a product selection.

(Original) The checkout lane of claim 1, wherein the customer-facing device is configured to provide fulfillment options.

(Original) The checkout lane of claim 9, wherein the fulfillment options include in-store fulfillment and delivery. 

(Original) The checkout lane of claim 1, further comprising a product sensor configured to collect product information signals.

(Cancelled). 

(Previously Presented) The checkout lane of claim 11, wherein the product sensor is positioned above the conveyer belt.

(Previously Presented) The checkout lane of claim 11, wherein the product sensor is positioned to the side of the conveyer belt.

(Proposed Amended) A method for adding a product to a transaction, the method comprising:
receiving, by a customer-facing device, a selected product 
providing, by the customer-facing device, fulfillment options 
receiving, by the customer-facing device, a fulfillment selection from the fulfillment options ;
transmitting, by the customer-facing device to the point-of-sale terminal, the selected product; and 
completing, by the customer-facing device, a transaction including the selected product and the physical products scanned at the point-of-sale terminal.

(Cancelled). 

(Cancelled). 

(Original) The method of claim 15, wherein the fulfillment options include in-store fulfillment, fulfillment at a different location, and delivery. 

(Previously Presented) The method of claim 18, further comprising: 
requesting shipping information at the customer-facing device.

(Previously Presented) The method of claim 15, further comprising:
receiving product search parameters at the customer-facing device;
accessing a product database; and
providing the product search results on the customer-facing device. 

21. (Previously Presented) The checkout lane of claim 1, wherein the customer-facing device is oriented towards a customer side of the conveyor belt and the display of the point-of-sale terminal is oriented towards a worker side of the conveyor belt. --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts Marquis et al. (2014/0129362 A1), in view of Lavu et al. (2016/0283925 A1), in view of Eckstein et al.(2005/0012613 A1),in view of Saeed et al. (2017/0076269 Al).teach some of the limitations but fail to teach the combination of “
A customer-facing device that is separate from the point-of-sale terminal and configured to (i) identify and output present, at a display screen of the customer-facing device, product suggestions for additional products to be added to a virtual shopping cart while the physical products are imaged by the one or more cameras as the physical products are conveyed, by the conveyor belt, towards the product scanner for scanning,.”
wherein the product suggestions are determined, by the customer-facing device, based on (i) a first group of the physical products that have already been scanned by the product scanner at the point-of-sale terminal and (ii) a second group of the physical products that have not yet been scanned by the product scanner at the point-of-sale terminal [[and]] but that are identified from the images provided by the one or more cameras when the second group of the physical products is positioned on the conveyor belt and before the second group of the physical products is scanned by the product scanner)
Furthermore, the Examiner notes that the completing step of method claim 15 includes the physical products scanned at the point of sale terminal, which is part of the wherein clauses.  Since the elements of the wherein clauses are needed to complete the transaction, patentable weight is given to the wherein clauses.

The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application are novel and unobvious.  Therefore, the Examiner is allowing the case.
Dependent claims 2-11, 13, 14, 21, and 18-20 incorporate the features of claims 1 and 15 through their dependencies, and are allowed for the same reasons given above. 

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

January 5, 2022